Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 7, 2022 has been considered by the examiner.

Response to Amendment
Claims 2-3 and 5 are cancelled, and claims 1 ,4, and 6-19 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed May 4, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed September 2, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) (Nakamura) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Rothberg and Peeters. Given the amendments to claim 1, Rothberg and Peeters are relied upon to teach the dependent claims (previously rejected using Nakamura) more consistently with the instant claim language, as shown below. 
The applicant argues that “The great difference between Rothberg and the wearable device of claim 1 is that the purpose of Rothberg's invention is solely to measure in blood vessels. Rothberg's invention cannot be used to perform ultrasound imaging elsewhere and has limited functionality.” (see pg. 10 of the applicant’s remarks), and the examiner disagrees. Claim 1 does not explicitly state that the wearable device must be able to perform ultrasound imaging on different parts of the body, and even if it did, Rothberg does teach that function (see para. 0084 – “…a user may be able to move his or her wrist to place the ultrasound module 104 such that the ultrasound module 104 faces a portion of his or her body (e.g., heart, abdomen, uterus, etc.) in order to collect ultrasound data from that portion of the body. In such embodiments, the display screen 122 on the apparatus may display an ultrasound image/data generated based on collected ultrasound data…”). 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “accompanying circuitry” of claims 1, 11, 13, and 17, “ASIC” of claims 9, 12, and 14, “AFE” of claim 9, “a beamformer with frontend processing” of claim 9, “a backend processing block” of claim 9, “battery” of claim 13, “screen” of claim 15, “transducer elements” of claims 17-18, and “backing layer”, “acoustic matching layer”, and “lens” of claim 19 must be shown or the features canceled from the claims. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Although the courts have found that the use of the term “and/or” would not be indefinite, (Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), the board did note that the preferred way of writing the claim is through use of “at least one of A and B" in the future.  Therefore, the Examiner object to the terms "and/or" in line 1 of claims 10, 12, and 14 such that it is written in accordance with the courts preferred way. Appropriate correction is required. 
Claim 19 is objected to because of the following informalities: “the device” should be “the wearable device” for antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 19, the limitation “wherein the device comprises at least one of: a backing layer, an acoustic matching layer, and a lens” is indefinite. It is unclear if the smartwatch, the ultrasound system, or both comprises at least one of a backing layer, an acoustic matching layer, and a lens. For the purpose of advancing prosecution, the examiner assumes the ultrasound system comprises at least one of a backing layer, an acoustic matching layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, 6-8, 11, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 20190069842 A1, published March 7, 2019 with a priority date of September 7, 2017) in view of Peeters et al. (US 11266378 B1, published March 8, 2022 with a priority date of August 24, 2015), hereinafter referred to as Rothberg and Peeters, respectively. 
Regarding claim 1, Rothberg teaches a wearable device (Fig. 6, wrist device 600), which is composed of: 
a) a smartwatch comprising a processing circuit that comprises display components and communication components (Fig. 3; see par. 0063-0064 – “…the primary module 102 [smartwatch] may be configured as a smartwatch, and the display screen 122 [display components] may be configured to display any type of data……the ultrasound module 104 may include wireless communication circuitry configured to communicate wirelessly with the communication circuitry 116 [communication components] of the primary module 102.”); and 
b) an ultrasonic system (Fig. 5, ultrasound module 104 as the ultrasound system), comprising a substrate (Fig. 5, PCB (printed circuit board) 520 as the substrate) that comprises: 
i)_an ultrasonic transducer array that is configured to transmit ultrasonic signals and to receive the reflected ultrasonic signals (Fig. 5; see para. 0054 – “…the ultrasound-on-a-chip device 110 includes a transducer array…The ultrasound circuitry in the ultrasound-on-a-chip device 110 may include transmit circuitry that transmits a signal to a transmit beamformer in the ultrasound-on-a-chip device 110 which in turn drives the ultrasound transducers to emit pulsed ultrasonic signals into the user's wrist. The pulsed ultrasonic signals may be back-scattered from structures in the user's wrist, such as blood vessels, to produce echoes that return to the transducers.”); and 
ii) accompanying circuitry (Fig. 5, processing circuitry 112 included as accompanying circuitry); 
wherein the wearable device is configured to produce ultrasonic images and measurement signals (see para. 0060 – “The processing circuitry 112 is configured to receive ultrasound data from the ultrasound-on-a-chip device 110 and includes image reconstructions circuitry for reconstructing the ultrasound data into an ultrasound image…The processing circuitry 112 may also be configured to perform calculations (e.g., anatomical or physiological measurements) based on ultrasound data and/or ultrasound images…”), and 
wherein the ultrasonic system is in data communication with the smartwatch (Fig. 6B, primary module 602 (smartwatch) communicating with ultrasound module 104 (ultrasonic system); see para. 0064 – “The ultrasound module 104 and the primary module 102 may wirelessly communicate ultrasound data from the ultrasound module 104 to the primary module 102 and control signals from the primary module 102 to the ultrasound module 104.”).  
Rothberg teaches a wearable device with an ultrasound system, but does not explicitly teach where the ultrasonic system is located on the case back of the smartwatch.
Whereas, Peeters, in the same field of endeavor, teaches where the ultrasonic system is located on the case back of a smartwatch (see col. 11, lines 1-5 – “In a further example shown in FIGS. 3A and 3B, a wrist mounted device 300 may have a measurement platform 310 and user interface 320 are provided on the same side of the wearer's arm…user interface 320 may be configured to display data collected from the data collection system 350, including physiological parameter(s) and one or more alerts generated by a remote server or other remote computing device, or a processor located on the measurement platform [310].”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the ultrasound system, as disclosed in Rothberg, by having the ultrasound system on the back of a smart watch, as disclosed in Peeters. One of ordinary skill in the art would have been motivated to make this modification in order for the user to remove and replace the strap of the smartwatch without having to replace the entire the ultrasound system. 
Furthermore, regarding claim 4, Rothberg further teaches wherein the substrate is manufactured as one of: an integral component permanently attached to the wearable device (Fig. 5, PCB (printed circuited board) 520 integral to ultrasound module 104 (ultrasonic system) of wearable device) and a separate component configured to be attached to and detached from the wearable device.  
Furthermore, regarding claim 6, Rothberg further teaches wherein the surface of the wearable device to which the substrate is attached may have any shape and curvature (Fig. 6A-6B, where the substrate (first wristband 106 contains ultrasound module 104, which contains PCB 520) is attached to the surface of the first wristband 606 (of the wearable device)). 
Furthermore, regarding claim 7, Peeters further teaches wherein the back surface of the substrate has a shape and curvature to match that of the inner surface of a case back of the wearable device to which it is attached (Fig 3A-3B, where the face of the measurement platform 310 (substrate) matches the shape and curvature of the user interface 320 (case back)). 
The motivation for claim 7 was shown previously in claim 1.
Furthermore, regarding claim 8, Rothberg further teaches wherein the ultrasonic transducer array has a cross-sectional shape in a plane perpendicular to the substrate that is one of concave and straight (Fig. 5, where the ultrasound-on-a-chip device 101 (transducer array) is on the PCB 520 (substrate); see para. 0054 – “…see para. 0054 – “The ultrasound transducers may be arranged in a one-dimensional array or a two-dimensional array…the ultrasound-on-a-chip device 110 includes a transducer array…”).  
Furthermore, regarding claim 11, Rothberg further teaches wherein electrical power transmission between the accompanying circuitry on the substrate of the ultrasonic system and the processing circuit of the smartwatch is done by a wired connection (Fig. 4; see para. 0061 – “The battery 130 is electrically connected to the PCB 120 and the display screen 122 to provide power to the circuitry on the PCB 120 and the display screen 122 [of primary module 102, smartwatch]. The battery 130 is also configured to supply power to the ultrasound-on-a-chip device 110 [of ultrasound module 104, ultrasonic system] over the conductors 136 [wired connection].”).  
Furthermore, regarding claim 13, Rothberg further teaches wherein electrical power is supplied to the accompanying circuitry and transducer array on the substrate of the ultrasonic system from a battery in the processing circuit of the smartwatch (Fig. 4; see para. 0061 – “The battery 130 is electrically connected to the PCB 120 and the display screen 122 to provide power to the circuitry on the PCB 120 and the display screen 122 [of primary module 102, smartwatch]. The battery 130 is also configured to supply power to the ultrasound-on-a-chip device 110 [of ultrasound module 104, ultrasonic system] over the conductors 136.; see para. 0077 – “…the ultrasound module 104 is configured to draw power from the smartwatch's battery to power the ultrasound-on-a-chip device 110 and circuitry on the PCB 420.”).  
Furthermore, regarding claim 15, Rothberg further teaches wherein processed images are displayed on a screen on the wearable device (Fig. 11; see para. 0134 – “The processing circuitry may generate for display the ultrasound data, ultrasound image, and/or data generated based on the ultrasound data on the display screen 122…”). 
Furthermore, regarding claim 16, Rothberg further teaches a wearable device configured to provide ultrasonic images and data related to the following medical conditions (see para. 0084 – “…a user may be able to move his or her wrist to place the ultrasound module 104 such that the ultrasound module 104 faces a portion of his or her body (e.g., heart, abdomen, uterus, etc.) in order to collect ultrasound data from that portion of the body. In such embodiments, the display screen 122 on the apparatus may display an ultrasound image/data generated based on collected ultrasound data…”): 
a) continuous self-monitoring of vessels and arteries to measure volumetric blood flow and velocity; 
b) measuring the blood flow in the carotid artery; 
c) measurement of the prostate; 
d) monitoring the chest or abdomen of injured or wounded patients to obtain information relating to potentially catastrophic internal bleeding; 
e) monitoring the level of liquid in the lungs of congestive heart failure (CHF) patients; and 
f) monitoring the level of liquid in the bladder of patients at risk of undergoing acute kidney injury (AKI).  
Since Rothberg’s wrist device 600 and the claimed wearable device are patentably indistinct in terms of structure and both provide ultrasonic images and data of inside the body, Rothberg’s device is considered/expected to be capable of providing ultrasonic images and data of different body parts for different medical conditions listed above (see MPEP 2112.01(I) — “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” and MPEP 2114(I)-(Il) — “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus...A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”).
Furthermore, regarding claim 19, Rothberg further teaches wherein the device comprises at least one of: a backing layer, an acoustic matching layer, and a lens (Fig. 5, acoustic lens 146 of ultrasound module 104 (ultrasound system) of wrist device 600). 

	Claims 9-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Peeters, as applied to claim 1 above, and in further view of Amble et al. (US 20140276069 A1, published September 18, 2014), hereinafter referred to as Amble.
Regarding claim 9, Rothberg in view of Peeters teaches all of the elements disclosed in claim 1 above, and 
Rothberg further teaches wherein the substrate comprises an application specific integrated circuit (ASIC) (of processing circuitry 112) is on the substrate (PCB 520); see para. 0060 — “The processing circuitry 112 may include specially-programmed and/or special-purpose hardware such as an application-specific integrated circuit (ASIC).”).
Rothberg in view of Peeters does not explicitly teach an application specific integrated circuit (ASIC) comprising at least some of the components of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block. 
Whereas, Amble, in an analogous field of endeavor, teaches an application specific integrated circuit (ASIC) comprising at least some of the components of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block (see para. 0055 — “Any such processing of the input signals may be performed in an application-specific integrated circuit (ASIC)...”; Fig. 7; see para. 0166 — “The PCB nearest to the transducer head 706 has electronics that make up an analog front end of the probe 700. The PCB nearest the transducer head 706 is also connected to the beam forming digital front end PCB which in turn is connected to the digital backend PCB.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ASIC, as disclosed in Rothberg in view of Peeters, by having the ASIC comprising of an analog frontend (AFE), a beamformer with frontend processing, and a backend processing block, as disclosed in Amble. One of ordinary skill in the art would have been motivated to make this modification in order to remove the need for micro-coaxial cables, as taught in Amble (see para. 0037).
Furthermore, regarding claim 10, Rothberg further teaches wherein at least some of the beamforming and/or image processing is carried out on the wearable device using either dedicated circuitry or circuitry that includes existing components of the circuits on the wearable device that perform other functions (Fig. 5; see para. 0054 – “The ultrasound circuitry in the ultrasound-on-a-chip device 110 may include transmit circuitry that transmits a signal to a transmit beamformer in the ultrasound-on-a-chip device 110…”). 
Furthermore, regarding claim 12, Rothberg further teaches wherein images and/or raw data are communicated between the ASIC on the substrate of the ultrasonic system and the processing circuit of the smartwatch by one of a direct wired connection and a wireless connection (Fig. 6A; see para. 0064 – “The ultrasound module 104 and the primary module 102 may wirelessly communicate ultrasound data from the ultrasound module 104 to the primary module 102 and control signals from the primary module 102 to the ultrasound module 104.”). 
Furthermore, regarding claim 14, Rothberg further teaches wherein images and/or raw data are communicated by the ASIC on the substrate of the ultrasonic system either Page 4 of 12Application No. 16/753,181 Attorney Docket Number L4470.10001US01 Responsive to Office Action mailed May 4, 2022wirelessly or via the communication capabilities of the wearable device to a remote location where they can be stored, displayed, and analyzed by medical practitioners (Fig. 5; see para. 0062 – “The communication circuitry 116 [of ultrasonic module 104, ultrasound system] is configured to wirelessly transmit data (e.g., ultrasound data, ultrasound images, calculations based on ultrasound data/images) to an external device, such as external host device, workstation, or server.”).  

	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Peeters, as applied to claim 1 above, and in further view of Krasnow (US 20170055938 A1, published March 2, 2017), hereinafter referred to as Krasnow.
Regarding claim 17, Rothberg in view of Peeters teaches all of the elements disclosed in claim 1 above, and 
Rothberg further teaches wherein the ultrasonic transducer array comprises at least two transducer elements (see para. 0054 – “The ultrasound transducers may be arranged in a one-dimensional array or a two-dimensional array, and there may be 1024, 2048, 4096, 8192, 16384, or any other suitable number of transducer elements in the array.”). 
Rothberg in view of Peeters teaches the ultrasonic transducer array and the accompanying circuitry, but does not explicitly teach where the ultrasonic transducer array is a phased array.  
Whereas, Krasnow, in the same field of endeavor, teaches where the ultrasonic transducer array is a phased array (Fig. 3, wearable device 100; see para. 0028 — “The at least one ultrasonic transducer 110 can, in some embodiments, comprise an ultrasonic transducer array. For example, pulsed Doppler ultrasound may be used with a phased array of transducers. In one example, the array may be provided as a linear array having approximately 50 individual transducers...”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound transducer array, as disclosed in Rothberg in view of Peeters, by having the ultrasound transducer array be a phased array, as disclosed in Krasnow. One of ordinary skill in the art would have been motivated to make this modification in order to detect Doppler frequency shifts from different parts of the device field of view to determine tendon movement, as taught in Krasnow (see para. 0028).
Furthermore, regarding claim 18, Rothberg further teaches wherein the number of transducer elements is between 2 and 256 (see para. 0054 – “The ultrasound transducers may be arranged in a one-dimensional array or a two-dimensional array, and there may be 1024, 2048, 4096, 8192, 16384, or any other suitable number of transducer elements in the array [such as between 2 and 256 transducer elements].”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Law et al. (US 20170080255 A1, published March 23, 2017) discloses an ultrasound phased array apparatus worn on the subject’s head to deliver ultrasound for stimulation of tissue. 
Sarnow et al. (US 20180146947 A1, published May 31, 2018) discloses a smart watch including a transducer positioned to obtain scans and/or other data at a variety of different times and a display for providing real time and/or other analysis information to the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793